DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121
          I.       Claims 1-5, 7, 10, 12, 14, 16, 17, 19, 20, drawn to a transmission device configured to generate an ultra-wideband type signal, wherein the signal comprises a synchronization header and a data payload field, the transmission device comprising: a first generator configured to generate synchronization header symbols; a second generator configured to generate data payload symbols; a time sequencing device configured to sequence the synchronization header symbols and the data payload symbols in a sequence of symbols, successively comprising the synchronization header symbols in the synchronization header and the data payload symbols in the data payload fields at least one antenna, configured to transmit the signal comprising the sequence of symbols, and a third generator configured to generate at least one secret symbol, wherein the time sequencing device is configured to insert the at least one secret symbol in the sequence of symbols, classified in H04W16/14, H04W28/04, H04W52/24.
            II.       Claims 21-24, 26-28, drawn to a receiving device of an ultra-wideband signal, the receiving device comprising: an antenna configured to receive the signal comprising a symbol sequence, the symbol sequence comprising a synchronization header comprising synchronization header symbols, and a data payload field comprising data payload symbols; a generator configured to generate at least one secret symbol; andAtty. Dkt. No. 4339.0060000- 8 -MUTZ et al. Application No. 16/482,346a time sequencing device configured to determine at least one time position of the at least one secret symbol, provided by the generator, in the sequence of signal symbols received by the antenna; classified in H04B1/3805, H04B1/3877, H04B1/40.
2.	       Inventions Groups I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed Group I discloses a transmission device configured to generate an ultra-wideband type signal, wherein the signal comprises a synchronization header and a data payload field, the transmission device comprising: a first generator configured to generate synchronization header symbols; a second generator configured to generate data payload symbols; a time sequencing device configured to sequence the synchronization header symbols and the data payload symbols in a sequence of symbols, successively comprising the synchronization header symbols in the synchronization header and the data payload symbols in the data payload fields at least one antenna, configured to transmit the signal comprising the sequence of symbols, and a third generator configured to generate at least one secret symbol, wherein the time sequencing device is configured to insert the at least one secret symbol in the sequence of symbols. The subcombination has separate utility such as Group II discloses a receiving device of an ultra-wideband signal, the receiving device comprising: an antenna configured to receive the signal comprising a symbol sequence, the symbol sequence comprising a synchronization header comprising synchronization header symbols, and a data payload field comprising data payload symbols; a generator configured to generate at least one secret symbol; andAtty. Dkt. No. 4339.0060000- 8 -MUTZ et al. Application No. 16/482,346a time sequencing device configured to determine at least one time position of the at least one secret symbol, provided by the generator, in the sequence of signal symbols received by the antenna;.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
3.	        Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a 
4.	       Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
5.	      Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
6.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NHAN T LE/Primary Examiner, Art Unit 2649